The opinion of the court was delivered by
Johnston, J.:
The first and controlling question in the case is in regard to the validity of the tax deed under which the plaintiff claims title to the land in controversy. The district court determined that it was void upon its face as a conveyance of the real property sought to be recovered; and an examination of the instrument leads us to the same conclusion. The recitals of the deed include the descriptions of twenty-eight- distinct parcels of real estate. In the opening clause of the instrument it is recited that all of these tracts and parcels were subject to taxation for the year 1869, and were-separately assessed; that the taxes thereon were not paid, and that on *469May 3, 1870, each of these tracts was sold for the paymént of the taxes, interest and costs charged against it. Then follows a recital of the tracts sold, the amounts for which they were sold, and the persons to whom sold. Following this is a recital that H. N. Davis, one of the purchasers, obtained assignments of the certificates of sale from the other purchasers for the property bid in by them. In this connection it is recited that the taxes on each of the tracts for the subsequent years 1870, 1871 and 1872 have been paid by the purchasers, excepting upon the 116-acre tract, which is definitely described, and that the taxes for 1870 and 1871 upon that tract, again describing it, were paid by the purchaser, as provided by law. Following this is a statement that H. N. Davis has since married, that her name is now H. N. Spicer, and that’ three years have elapsed since the date of the sale without any redemption of the property sold. Then comes the granting clause of the deed, which states that in consideration of a stated amount—
“The taxes, costs and interest due on said lands for the years 1869, 1870, 1871, 1872, excepting for 1872 on the 116 acres of the S.E.J S. 17, T. 19, R. 10, north of river, to the treasurer paid as aforesaid, and by virtue of the statute in such case made and provided, have granted) bargained and sold, and by these presents do grant, bargain and sell, unto said H. N. Spicer, her heirs and assigns, the real property last hereinbefore described.”
The property “last hereinbefore described” does not include the tract the title and possession of which is now in .dispute, but embraces only the 116-acre tract. That property is separately and definitely described in the clause immediately preceding the words of conveyance; and hence the phrase “last hereinbefore described” expressly and clearly limits the extent of the lands conveyed to the single tract of 116 acres. The plaintiff contends that all parts of the deed read together show that the parcels of land described in the opening clause of the deed were intended to be conveyed; but the language employed by the county clerk in the.granting clause leaves no room for interpretation. It is true that under the recitals the plaintiff appears to have been entitled to a tax deed for'all *470the parcels described in the opening clause of this instrument; but the officer, for some reason and in terms which are not ambiguous, chose to limit the real property conveyed to the single tract, and we are not permitted to import into the instrument a meaning wholly at war with the language which he used. The holding asked for by the plaintiff would require the substitution of the word “first” for “last,” so that the phrase in the granting clause would read: “the property first herein-before described.” It is said by plaintiff that the statutory form of a tax deed has been followed in this case, as the granting clause of that form uses the terms the “ real property last hereinbefore described.” The form of the deed must be in substantial compliance with the statute, but it must also conform with the real facts upon which the deed is based. If only a single tract had been described in the deed, the form used would have been appropriate and sufficient; but in this deed there was the history of twenty-eight distinct parcels, and the steps taken were not the same as to all these tracts. To correctly recite the facts, it became necessary in the deed to separately describe some of the tracts; and therefore the necessity to depart from the form given as a guide in the statute. To give flexibility to that statute, the legislature has provided that the form given shall be substantially followed. In Norton v. Friend, 13 Kas. 538, it is said that—
“A tax deed should follow the form given by statute only so far as it can do so truthfully, and where it cannot do so truthfully, it should state the facts as they really exist.”
In Magill v. Martin, 14 Kas. 67, it was remarked with reference to a strict adherence to the statutory form, that —
“When the conditions of the sale are such, that, to follow the form is to recite an untruth, and show an illegal sale, the form must be modified to suit the facts. To make a statement of an illegal and void sale evidence of a legal and valid sale, is a contradiction not to be imputed to the legislative intent. The statute says that the deed shall be in substantial compliance with the form. It thus contemplates minor modifications, and those modifications must be such as to make the deed recite the truth, and comply with the conditions of valid action.”
*471Only a modification of a word or two was required in order to have conveyed all the lands sold, if such had been the intention. The cited case of Dodge v. Emmons, 34 Kas. 732, does not strengthen the position of plaintiff. The granting clause of that deed contained words similar to those used in the present deed, and immediately preceding that clause there was a defective or rather an attempted description. • However, it was only a starting-point, and was held not to be a description, and the words “the property herein last before described ” were held to refer to the first description given in the deed. In fact there was only a single tract described in that deed; and it was ruled that the first description was really the only one embraced in the instrument. The plaintiff was never in possession of the land in dispute, and the deed upon which she relies wholly failed to convey the land to her; and hence she had no title or right of possession therein.'
The judgment of the district court will be affirmed.
All the Justices concurring.